Order reversed, with ten dollars costs and disbursements, and motion of defendant for judgment dismissing the complaint and for judgment on the pleadings, and to vacate notice of examination dated April 27, 1927, granted, with ten dollars costs, with leave to the plaintiffs to serve an amended complaint within twenty days from service of order upon payment of said costs, upon the ground that neither of the plaintiffs alleges any contribution to the fund or any interest therein, and that there is nothing alleged in the complaint upon which either plaintiff can predicate a right to an accounting. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.